Citation Nr: 1201957	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-38 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent for neuropathy of the right leg. 

3.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder. 

4.  Entitlement to a total rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The issues involving claims for service connection for an acquired psychiatric disorder and for a total rating based on individual unemployability are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine is manifested by constant moderate pain radiating to the right leg with severe exacerbations on most activities.  The Veteran is unable to sit or stand for more than 30 minutes or operate an automobile.  He uses a cane for ambulation and a walker or wheelchair for extended mobility.  Range of flexion is between 30 and 40 degrees with a combined range of motion less than 120 degrees but without ankylosis.   Imaging studies showed disc bulging at four levels and nerve root impingement at one level.  

2.  Prior to August 9, 2007, the Veteran's right leg neuropathy was manifested by intermittent radiculopathy associated with lumbar spine exacerbations. 

3.  Starting August 9, 2007, the Veteran's right leg neuropathy is manifested by loss of sensation, weakness, and loss of muscle control during spinal exacerbations which resulted in falls and imposed moderately severe mobility limitations.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5236, 5242 (2011). 

2.  The criteria for a staged rating of 40 percent for right leg neuropathy, effective August 9, 2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520, 8521 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   

For increased-compensation claims, VA must notify the claimant that the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In May 2006, July 2006, and June 2007, the RO provided notices that met the requirements except that the notices did not provide the specific measurement criteria employed in rating a spinal disorder.  The notices requested information on how the lumbar spine disability had become more severe and its effect on employment.  The notices advised the Veteran of his and VA's respective responsibilities to obtain relevant evidence.  After the initial decision on the increased rating claim, in September 2008, the RO provided the detailed rating criteria for a spinal disorder followed by a readjudication of the claim in an October 2008 statement of the case and in a May 2010 supplemental statement of the case.  The Board concludes that the notice timing error was not prejudicial to the Veteran because he had actual knowledge of the criteria with an opportunity to respond.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army clerk.  He contends that his lumbar spine and right leg neuropathy are more severe than is contemplated by the current ratings and that the disabilities preclude all forms of substantially gainful employment. 
Degenerative Disc Disease of the Lumbar Spine
Right Leg Neuropathy

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Degenerative arthritis of the lumbar spine is rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for the following ratings.  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  

Higher schedular ratings are available for unfavorable ankylosis that is not indicated in this case.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2011). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes, these criteria do not apply.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Associated objective neurologic abnormalities are evaluated separately.  The Veteran's right leg sciatica is currently rated under Diagnostic Code 8521 which contemplates paralysis of the external popiteal nerve involving muscle activity of the foot.  Under this code, a 10 percent rating is warranted if there incomplete paralysis is mild, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  Diagnostic Code 8520 contemplates paralysis of the sciatic nerve involving muscle activity below the knee.  Under this Diagnostic Code, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Potentially applicable are the diagnostic codes for other tibial and femoral nerves that also address motion of the feet and leg below the knee.  38 C.F.R. § 124a. Diagnostic Codes 8522-26.  These diagnostic codes provide for similar or less beneficial ratings for incomplete paralysis.  As the relevant lay and medical evidence indicate the involvement of several nerve branches affecting the lower extremities, the Board concludes that Diagnostic Code 8520 is most applicable because it addresses the clinically observed loss of sensation, motor, and reflex functions of a greater portion of the right leg as indicated in the treatment records and provides the potential for ratings more favorable to the Veteran. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

Referral for an extraschedular rating is warranted if there is an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent hospitalization such that the application of the regular rating standards is impractical.  38 C.F.R. § 3.321(b)(1).

The Veteran was inducted into service despite medical evaluations of an existing lumbar spine disorder.  During basic training, the Veteran was assigned significant restrictions of duty because of low back pain.  The Veteran was initially assigned as a missile crewmember in an artillery unit in Texas and later assigned as a clerk in a military police unit in California from June 1969 to August 1969.  The Veteran was transferred to an Army base in New Jersey for further evaluation and diagnosed with a continuation of chronic low back pain with sciatica manifesting from a neurologic deficit at L5S1 secondary to a herniated disc pulposus.   He was medically retired in December 1968 because of the lumbar spine disorder.  In February 1971, the RO granted service connection and a preliminary rating of 20 percent.  In February 1972 following a VA examination, the RO revised the rating to 10 percent.  

Post service clinical and Social Security Administration (SSA) records showed that the Veteran obtained a bachelor's degree in electrical engineering and a master's degree in business.  He worked as a salaried employee for a power company for 26 years and for a telephone company for 4 years until 1998.  He then worked full time at lower compensation jobs until 2003 followed by part time work in retail stores until April 2005.  The Veteran was married with three children for 25 years.  

In January 1984, the Veteran fractured his right ankle requiring an open reduction and internal fixation procedure.  

In May 2005, a private physician examined the Veteran for the Social Security Administration (SSA).  The physician noted the Veteran's history of lumbar spine disease and sciatica and current symptoms of low back pain radiating to the lower right leg and pain on right ankle motion.  The Veteran reported increasing difficulty in extended standing required by his work in a retail business.  Prolonged sitting was not bothersome, but the Veteran did experience intermittent sharp pains when lying down.  The Veteran did not use support devices and walked with a normal gait.  On examination, there was no paravertebral muscle tenderness or trigger points.  Straight leg raising on the right was slightly less than normal.  Flexion of the lumbar spine was to 90 degrees with a slow recovery pace due to pain with no radiating pain on examination.  

In May 2006, the RO received the Veteran's claim for an increased rating including a total rating based on individual unemployability (TDIU).  The Veteran reported that his lower back symptoms had become more severe and that his sciatica prevented work for any length of time because the pain caused sleep disturbance and a loss of concentration.  He reported that he was terminated from two jobs because of low productivity and failure to inform his employer of his disability.  

In June 2006, a VA physician noted a review of the claims file and the VA electronic medical records.  The Veteran reported constant moderate back pain radiating to the right leg and foot that interfered with sleep and limited sitting, standing, and walking endurance.  He reported that his pain increased while he was living and sleeping in his automobile.  Flare up pain occurred when walking or sitting longer than 30 minutes or walking down stairs.  The Veteran reported that he used medication and a cane in the past but not recently and that he could no longer drive.  On examination, the Veteran walked with a very antalgic gait with the right hip elevated and thoracic scoliosis.  Active range of motion was 30 degrees flexion, zero degrees extension, and 10 and 25 degrees right and left lateral flexion.  The Veteran declined to perform active rotation which was 15 degrees passively in both directions.  The combined range of motion using the passive rotation was 95 degrees.  There was no muscle spasm or atrophy.  Knee and ankle joint motion was normal.  The Veteran denied any bowel or bladder dysfunction, and neurologic testing showed normal reflexes, sensation, and muscle strength.  X-rays showed minimal osteoarthritic changes of the lower spine.   The physician diagnosed low back pain with radiculopathy but an otherwise normal neurologic examination.  

In September 2006, a magnetic resonance image showed mild to moderate disc bulging at four levels with nerve root impingement at L4.  

In December 2006, the private physician from 2005 again examined the Veteran for SSA.  The Veteran reported that he was working part time performing mailing activities while sitting and continued to live in his automobile.  He declined veteran's housing because he could not reside with a female friend and pets.  The Veteran used a cane and a transcutaneous electric stimulation device and was being fitting for a back brace.  The Veteran reported continued low back pain with forward flexing and prolonged standing without radiating pain and denied any urinary or bowel dysfunction.  Range of motion was 70 to 80 degrees flexion with slow recovery.  Gait was leftward leaning to compensate for decreased dorsiflexion of the right ankle.  The physician diagnosed chronic low back without radiculopathy.  A physical functional assessment showed that the Veteran was able to lift 10 to 20 pounds, stand or walk with breaks for two hours per workday and sit with breaks for six hours per workday.  

In January 2007, SSA awarded disability benefits in part for the lumbar spine disease which then provided sufficient financial resources for the Veteran to obtain housing.

On August 9, 2007, a VA advanced practice registered nurse (APRN) noted that the claims file was not available.  She did review the VA electronic records and accurately summarized the history in and after service.  The APRN quoted several relevant entries in the medical records including an October 2006 report and conclusion by a VA neurologist that surgery would not likely improve the back symptoms.  The APRN also noted the multilevel disc bulges and arthritis shown in the June and September 2006 imaging studies.  

The Veteran reported that he continued to experience constant moderate back pain with exacerbations caused by any activity and contended that he could no longer work.  The exacerbations caused sharp radiating pain, weakness, and numbness of the right leg and caused him to fall because he was unable to control his right leg.  The Veteran reported that he was unable to sit or stand for more than 30 minutes and could no longer drive an automobile as he was unable to operate the break with his right leg and foot.  He walked with an abnormal gait, using a cane to support considerable weight.   He required assistance in dressing, bathing, and daily household chores.  While seated, the Veteran shifted position frequently to relieve pressure on the right buttock.  

Range of motion was 40 degrees flexion, 30 degrees extension, 15 and 20 degrees right and left lateral flexion, and 20 degrees bidirectional rotation with pain on motion.  The combined range of motion was 145 degrees.  On repetition, there was an additional loss of function of two to five degrees on all movements which reduced the combined range to 115 degrees.  There was a complete loss of sensation in the right leg and moderate reduction of leg strength but no atrophy.  Although the APRN concluded that the radiculopathy was mild, she also concluded that the spinal and right leg neurological disease was "very debilitating and limits [the Veteran's] ability to obtain gainful employment or perform simple ADL's independently."  The APRN further concluded that the functional impairment was severe because the disease was found to be inoperable.  

In August 2007, the RO denied a rating in excess of 40 percent for the lumbar spine but granted separate service connection and a 10 percent rating for mild radiculopathy of the right lower extremity, effective May 11, 2006, the date of receipt of the claim for an increased rating for the lumbar spine disability.  

VA outpatient treatment records through February 2010 showed no changes in symptoms or diagnoses but little additional clinical care.  The Veteran was receiving SSA and employer pension benefits in addition to VA disability compensation and was not homeless.  In September 2008, VA issued a walker and wheelchair.  In December 2008, records showed that the Veteran was prescribed narcotic medications for pain.  In February 2010, a primary care physician noted that the Veteran was taking no prescription medications for back and leg pain.     

The Board concludes that a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is not warranted at any time during the period covered by this appeal.  The Board concludes that the Veteran's lay evidence of his symptoms and his capacity for mobility and activity are competent as they can be observed by lay persons and are credible because they have been accepted without challenge by medical examiners.  His reports were consistent with the imaging studies showing bulging discs at several levels with nerve root impingement.  Limitation of thoracolumbar flexion was between 30 and 40 degrees with moderate to severe limitations in other directions.  Function was slightly reduced on repetition as a result of pain and weakness.  However, a higher schedular rating is not warranted because there is no anklyosis of the spine and because the rating criteria specifically contemplate radiating pain.  

Nevertheless, the Board recognizes that the combined effect of the spinal and right leg neuropathy has caused significant impact on mobility and capacity for activity.  Starting in August 2007, an examiner observed or noted a complete loss of sensation in the right leg, weakness to the point of causing falls, an inability to operate the break on an automobile, the need for a walker, wheelchair, and the occasional use of narcotic pain medication.  The Board places greatest probative weight on the observations and conclusions of the APRN in August 2007 who described the overall level of disability as severe, very debilitating, and limiting capacity for employment.  

Therefore, resolving all doubt in favor of the Veteran, the Board concludes that the right leg neuropathy is best characterized as moderately severe and warrants a 40 percent rating, effective August 9, 2007, the date of the VA examination demonstrating more severe loss of right leg function.  A higher rating is not warranted because the paralysis is not complete.  A rating for severe symptoms is not warranted because the Veteran remains able to control muscle action other than during transient exacerbations and because there are no clinical observations of muscle atrophy.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The regular schedule criteria for the lumbar spine and the right leg neuropathy contemplates the Veteran's symptoms including the impact of pain, limitation in range of motion, and limitations in mobility caused by leg weakness and loss of control.  The Veteran has been prescribed medication which he uses during exacerbations and support devices for mobility but has not undergone surgery or required hospitalization.  Consideration of the impact on the Veteran's employability will be deferred for further development as noted below.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is in favor of an overall increased rating, the "benefit of the doubt" rule is not for application, and the Board will grant a component issue of the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied. 

A staged rating of 40 percent for neuropathy of the right leg, effective August 9, 2007, is granted, subject to the legal criteria governing the payment of monetary benefits.


REMAND

Psychiatric Disorder 
 
Service treatment records are silent for any symptoms, diagnoses, or treatment for a psychiatric disorder.   

From October 1989 to April 1990, the Veteran underwent psychiatric therapy.  A private psychologist noted that the Veteran was concerned about his marital relationship and experienced depression and explosive temper.  The Veteran reported receiving previous treatment with medication for anxiety.  The psychologist diagnosed adjustment disorder with mixed emotional features related only to the Veteran's own family history and current domestic situation.  There was no mention of events in service or physical disabilities.  

In July 1999, a private social worker noted that the Veteran had been referred to him for mental health and substance abuse services.  The social worker noted the Veteran's report of symptoms of sleep difficulties, irritability, anxiety, and depression related to family stress.  In December 2001, the Veteran received inpatient mental health treatment following symptoms of suicidal ideations.  Although the hospital records are only partially legible, the attending physician noted that the Veteran was educated and working full time and had previously undergone some psychiatric therapy.  The physician diagnosed adjustment disorder and possible depression and alcohol dependence.   There was no mention of events in service in either report. 

In May 2005, the Veteran underwent a mental health evaluation for the Social Security Administration.  A psychologist noted the Veteran's report that he had received psychiatric treatment for an emotional breakdown starting in the 1970s after his medical discharge.  The treatment continued for 12 years.  The Veteran did not identify the medical providers so that a request for records could be made.  The Veteran reported current symptoms of depression and anxiety because of his economic circumstances, having been laid off from his career employment and able to work only part time.  Although the Veteran mentioned sleep difficulties because of back pain, the psychologist diagnosed possible panic disorder without agoraphobia related to finances.  There was no mention of any specific events in service.  

In May 2006, a VA community outreach nurse noted that the Veteran was divorced and homeless, living with a female companion in his automobile for the previous 14 months.  The nurse noted the three day hospital treatment in 2001 but that the Veteran was not using medication or receiving any outpatient mental health treatment.  The nurse noted that the Veteran experienced short term memory difficulties, anxiety, and depression related to living in an automobile. 

In a June 2006 claim for service connection for PTSD, the Veteran noted that in the summer of 1969 he was assigned administrative duties processing prisoners at a military stockade.  He reported two incidents that occurred at some time during this duty assignment that he described as "disturbing to him."  On one occasion he learned that an inmate had attempted to escape from a work detail and was shot by a guard.  On another occasion he learned that one prisoner had been beaten by another.  The Veteran did not indicate the dates of the events or that he knew any of the persons involved, that he witnessed any of the events, or that he was in any danger or fear of personal attack.  The same month, a Vet Center social worker examined the Veteran for SSA and diagnosed major depression and possible dysthemia and PTSD without reference to any specific events during or after service.  In December 2006, SSA granted disability benefits in part because of affective disorders.  

VA outpatient treatment records from January 2007 through February 2010 showed that the Veteran continued to receive intermittent treatment for anxiety, depression, and substance abuse related to financial distress.  As noted above, the Veteran's service connected spinal disability caused mobility limitations and contributed to his inability to pursue more lucrative employment.  

In August 2007, the RO denied service connection for PTSD because there was no diagnosis of PTSD and insufficient information to verify the occurrence of the two disturbing events in service.  As the record showed that the Veteran experienced a variety of psychiatric symptoms and has been diagnosed with several different psychiatric disorders, VA must consider whether service connection is warranted for other disorders in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Even though there has been no diagnosis of PTSD or any mention of traumatic events in service as causes for other diagnosed psychiatric disorders, the Veteran has not received a compensation and pension mental health examination to address the impact, if any, of his service connected spinal disorder on the diagnosed psychiatric disorders.   Therefore, an additional VA examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011).  

Total Rating Based on Individual Unemployability 

The RO denied a total rating based on individual unemployability (TDIU) in August 2007 because the record did not demonstrate unemployability as a result of service-connected disabilities and because the Veteran did not meet the statutory criteria for this benefit.  In this decision, the Board granted an increased rating for a service connected neuropathy of the right leg which requires a reassessment of the statutory rating requirement including whether the lumbar spine and neurologic disorders arise from the same etiology or injury.  Further, there is credible medical evidence that suggests a severe but not total impairment of capacity for employment which warrants a referral for extraschedular consideration.  Moreover, the issue of service connection for an acquired psychiatric disorder is intertwined with entitlement to a total rating.  Therefore, the Board will remand the issue of a TDIU pending further development.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination by a psychiatrist or doctoral level psychologist.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's mental health symptoms and an opinion with rationale whether any psychiatric disability found is at least as likely as not (50 percent or greater possibility):

a.  related to traumatic events described by the Veteran related to his duties at a military stockade in 1969; or, 

b.  secondary to his service-connected lumbar spine and right leg neurological disorders; or, 

c.  any other aspect of service.    

2.   Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  If the schedular criteria for a total rating are not met, then refer the claim to the Director, Compensation and Pension Service, for extraschedular consideration. 

3.  Then, readjudicate the claim for service connection for an acquired psychiatric disorder and for a total rating based on individual unemployability.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


